Citation Nr: 1537002	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating for service-connected ventral hernia scar and surgical repair of mesenteric artery perforation which occurred during right inguinal hernia surgery, rated as 10 percent disabling prior to August 27, 2007 and 20 percent disabling from August 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from May 1992 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record notes that the Veteran was scheduled for a videoconference hearing in March 2009.  The Veteran called to report that he would be unable to attend the hearing because he had health and travel issues.  The Veteran requested that his hearing be rescheduled.  The Board is granting the request to reschedule his hearing since he has shown the required good cause for failing to appear at his previously scheduled hearing.  38 C.F.R § 20.702(d).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




